 1                                                                Honorable Richard A. Jones
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9    STATE OF WASHINGTON,                        Civil Action No. 2:19-cv-00884-RAJ
10
            Plaintiff,
11                                                ORDER GRANTING MOTIONS TO
      SAUK-SUIATTLE INDIAN TRIBE and              INTERVENE AS PLAINTIFFS
12    QUINAULT INDIAN NATION
13    [Proposed] Intervenor-Plaintiffs,
14
     v.
15
      UNITED STATES ENVIRONMENTAL
16    PROTECTION AGENCY and
      ANDREW WHEELER, Administrator,
17    United States Environmental Protection
      Agency,
18
19          Defendants,

20    NORTHWEST PULP & PAPER
      ASSOCIATION, AMERICAN FOREST
21    & PAPER ASSOCIATION, WESTERN
      WOOD PRESERVERS INSTITUTE,
22    TREATED WOOD COUNCIL, and
      WASHINGTON FARM BUREAU,
23
      [Proposed] Intervenor-Defendants.
24
25         This matter is before the Court on the Sauk-Suiattle Indian Tribe and Quinault
26   Indian Nation’s motions to intervene as plaintiffs. Dkt. # 7, 21. The motions are
27   unopposed. Dkt. ## 11, 24.
28
     ORDER - 1
 1          Having considered the briefings of the parties and the remainder of the record, the
 2   Court GRANTS the motions. Dkt. # 7, 21. Intervenor-Plaintiff Sauk-Suiattle Indian
 3   Tribe and Intervenor-Plaintiff Quinault Indian Nation are directed to file their complaints
 4   on or before, March 16, 2020.
 5
 6          DATED this 9th day of March, 2020.
 7
 8
 9
                                                      A
10                                                    The Honorable Richard A. Jones
                                                      United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER - 2
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
